NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



JOSEPH EDWARD GOMES-                       )
BRANDON,                                   )
                                           )
             Appellant,                    )
                                           )
v.                                         )    Case No. 2D19-380
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for Polk
County; Dennis P. Maloney, Senior
Judge

Amanda Peterson of Law Offices of
Peterson, P.A., Mulberry, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan S. Tannen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., and CASE, JAMES R., ASSOCIATE
SENIOR JUDGE, Concur.